Citation Nr: 0820835	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
compensation benefits.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Committee on Waivers & Compromises that denied the veteran's 
request to waive overpayment of $2,532.74.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In his May 2006 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge at the RO.  
The veteran was scheduled for a November 1, 2006 hearing, but 
did not attend this hearing.  

On December 3, 2006, the RO received a statement from the 
veteran dated on October 31, 2006 indicating that he would 
not be able to appear for the hearing because his mother had 
been battling advanced cancer and had passed away on October 
27, 2006.  Her funeral was to be held on the day of the 
hearing.  Because of these circumstances veteran requested 
that another hearing be scheduled.  

Under the applicable regulation found at 38 C.F.R. § 20.704, 
if an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  A motion for a new hearing date, 
following a failure to appear may be granted if good cause is 
shown.  Whether good cause for such failure to appear and the 
impossibility of timely requesting postponement have been 
established, will be determined by the Member of the Board of 
Veteran's Appeals who would have presided over the hearing.  
38 C.F.R. § 20.704(c).  

In this case, given the reported unexpected events pertaining 
to the veteran's failure to appear for his scheduled hearing, 
his motion to reschedule is granted.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO, following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2007).  The RO then 
should undertake all indicated action 
based on the veteran's response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

